Conley Byrd, Justice, dissenting. The statute cited by the majority only authorizes the appointment of a receiver “on the application of . . . any party whose right to or interest in the property or fund or the proceeds thereof, is probable.” The appointment of the receiver so far as the record here shows was had upon the pleadings only. Not even a prima facie showing appears in the record. Thus even if the statute be held applicable, the appellees are being given an opportunity to make a profit over and above the actual cost of determining the existence of oil under the leases in question upon only an allegation of title. Neither does the majority’s “right view” result in such great equities. If appellants should win, they will be stuck with a lien in excess of $250,000 on their oil produced from a well that they will not need to recover the oil from under the property. For the reasons stated I respectfully dissent.